      Case 3:21-cv-00768 Document 1 Filed 07/02/21 Page 1 of 5 Page ID #1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JEREMY R. WILSON,             )
                              )
           Plaintiff,         )
                              )
     v.                       )                       File No.
                              )
CERTAIN UNDERWRITERS AT       )
LLOYD’S OF LONDON SUBSCRIBING )
TO POLICY 2623TDUBMDJ18L3803, )
RHCOWBOYS TRUCKING, LLC, and  )
BEFEKADU M. TSEGAYE,          )
                              )
           Defendants.        )

                       NOTICE OF REMOVAL OF A CIVIL ACTION


               NOW COMES the Defendant, Beazley Insurance Company, Inc., named as Certain

Underwriters at        Lloyd’s of London Subscribing to Policy 2623TDUBMDJ18L3803

(“Beazley”), by and through its attorneys, SmithAmundsen LLC, pursuant to 28 U.S.C. §§ 1332,

1441, and 1446, removes this action to the United States District Court for the Southern District

of Illinois, Benton Division, and in support thereof, state as follows:

                                    BACKGROUND FACTS

       1.      On May 18, 2021, Plaintiff Jeremy R. Wilson (“Wilson”) filed a Complaint for

Declaratory Judgment (“Complaint”) in the Circuit Court for the Fourth Judicial Circuit,

Effingham County, Illinois, entitled Jeremy R. Wilson v. Certain Underwriters at Lloyd’s of

London Subscribing to Policy 2623TDUBMDJ18L3803, et al., Case No. 2021MR77 (“State Court

Action”). (Ex. A, a true and correct copy of the Summons with Proof of Service and Complaint.)

       2.      Beazley was served with a copy of the Complaint on June 3, 2021. Accordingly,

this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b). (Ex. A.)
      Case 3:21-cv-00768 Document 1 Filed 07/02/21 Page 2 of 5 Page ID #2




        3.      No other defendants have been served with the Complaint in the State Court Action.

                    REMOVAL BASED ON DIVERSITY OF CITIZENSHIP

        4.      The District Court has original jurisdiction over this civil action under 28 U.S.C. §

1332(a)(1), which may be removed to this District Court by Beazley pursuant to the provisions of

28 U.S.C. § 1441(b) in that it is a civil action between citizens of different states and the matter in

controversy exceeds the sum of $75,000, exclusive of interest and costs as required by 28 U.S.C §

1332(a).

        5.      The United States Supreme Court determined that a corporation is a citizen of both
(1) every state where it is incorporated, and (2) the state where it has its principal place of business.

Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).

        6.      As of the date the Complaint was filed in the State Court Action and as of the filing

date of this Notice of Removal, Beazley is a corporation organized under the laws of the state of

Connecticut with its principal place of business in Connecticut. Beazley was named in the

Complaint as “Certain Underwriters at Lloyd’s of London Subscribing to Policy

2623TDUBMDJ18L3803.” Beazley is a participant in the Lloyd’s of London market identified as

Lloyd’s syndicate 2623, which underwrote the insurance policy that is the subject of the

Complaint.

        7.      As of the date the Complaint was filed in the State Court Action and as of the filing

date of this Notice of Removal, Plaintiff Wilson is a citizen of City of Yale, Jasper County, Illinois.

        8.      The citizenship of a limited liability company (“LLC") for diversity purposes is the

citizenship of each of its members. LaRoe v. Cassens & Sons, Inc., 472 F. Supp. 2d 1039, 1040

(S.D. Ill. 2006).

        9.      As of the date the Complaint was filed in the State Court Action and as of the filing

date of this Notice of Removal, Defendant RHCowboys Trucking, LLC is limited liability

company and as such adopts the citizenship of its members. Rezene Habtemichael, the member-
manager of RHCowboys Trucking, LLC, is a citizen of Texas.


                                                   2
      Case 3:21-cv-00768 Document 1 Filed 07/02/21 Page 3 of 5 Page ID #3




       10.      As of the date the Complaint was filed in the State Court Action and as of the filing

date of this Notice of Removal, Defendant Befekadu M. Tsegaye is a citizen of the state of Florida.

       11.      Based on the foregoing, Plaintiff and all other Defendants have citizenship that is

diverse from that of Beazley.

       12.      Moreover, the amount in controversy in this action exceeds $75,000.00 exclusive

of interest and costs. Plaintiff’s Complaint seeks a declaration as to whether the subject insurance

policy has limits of liability in the amount of $1,000,000 or $3,000,000, as sums in excess of

$1,00,000 are being sought in the lawsuit underlying the Complaint, and pursuant to 28 U.S.C. §

1446(c)(2), that alleged amount is deemed the amount in controversy.

       13.      By removing this action, Beazley does not waive any defenses available to it.

       14.      If any question arises as to the propriety of the removal of this action, the movant

requests the opportunity to present a brief and oral argument in support of its position that this case

is removable.

       15.      This Notice is signed and submitted in compliance with Rule 11 of the Federal

Rules of Civil Procedure.

       16.      Pursuant to 28 U.S.C. § 1446(d), all parties or counsel for parties in the State Court

Action will be promptly served with notice of this Notice of Removal and Beazley will file a copy
of this Notice of Removal with the Clerk of the Fourth Judicial Circuit, Effingham County, Illinois.

       17.      WHEREFORE, based upon the grounds for removal set forth above, Defendant

Beazley Insurance Company, Inc. has filed this Notice of Removal, removing the instant action

from the Fourth Judicial Circuit, Effingham County, Illinois to this Court.


                                               Respectfully submitted,

                                               Beazley Insurance Company, Inc.

                                               By: s/ Lew R.C. Bricker
                                               One of its Attorneys


                                                  3
    Case 3:21-cv-00768 Document 1 Filed 07/02/21 Page 4 of 5 Page ID #4




Lew R.C. Bricker (ARDC # 6206641)
SmithAmundsen LLC
150 N. Michigan Avenue, Suite 3300
Chicago, Illinois 60601
(312) 894-3200
(312) 894-3210 – Fax
lbricker@salawus.com
ATTORNEY FOR DEFENDANT
BEAZLEY INSURANCE COMPANY, INC.




                                     4
      Case 3:21-cv-00768 Document 1 Filed 07/02/21 Page 5 of 5 Page ID #5




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JEREMY R. WILSON,              )
                               )
           Plaintiff,          )
                               )
     v.                        )    File No.
                               )
CERTAIN UNDERWRITERS AT        )
LLOYD’S OF LONDON SUBSCRIBING )
TO POLICY 2623TDUBMDJ18L3803,  )
RHCOWBOYS TRUCKING, LLC, and   )
BEFEKADU M. TSEGAYE,           )
                               )
           Defendants.         )
                       CERTIFICATE OF SERVICE

      The undersigned certifies that on the 2nd day of June, 2021, they served a copy of Notice
of Removal on:

                               Joshua A. Hambrecht
                               Paul E. H. Rademacher
                               Hassakis & Hassakis, P.C.
                               206 South Ninth Street, Suite 201
                               Post Office Box 706
                               Mount Vernon, IL 62864

via e-mail and first class mail by depositing same into an envelope properly sealed and with proper
postage prepaid, into the U.S. Mail at 150 North Michigan, Chicago, Illinois on the 2nd day of
July, 2021.
                                                       [x]    Pursuant to 28 USC Section 1746(2),
                                                              I certify under penalty of perjury that
                                                              the foregoing is true and correct.
                                                              Executed on: July 2, 2021

                                                              s/ Lew R.C. Bricker
Lew R.C. Bricker (ARDC # 6206641)
SmithAmundsen LLC
150 North Michigan Avenue, Suite 3300
Chicago, Illinois 60601
ATTORNEY FOR DEFENDANT
BEAZLEY INSURANCE COMPANY, INC.




                                                 5
